DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, is/are filed on 7/31/2019 are currently pending. Claim(s) 8-10 is/are withdrawn, claim(s) 1-7 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 3/26/2021 is acknowledged. Claim(s) 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo (CN 2730485 Y) in view of Briggs (US 20110309022 A1).

    PNG
    media_image1.png
    969
    683
    media_image1.png
    Greyscale

Regarding claim 1, Zhuo teaches a filtration membrane (151) that filtrates liquid; a cartridge (15) that supports the filtration membrane and that forms a liquid chamber together with the filtration membrane, wherein the liquid chamber holds the liquid therein; and a rotating member (12 or the outer pipe surrounding 13) that rotates around a rotation center and that supports the cartridge such that the filtration membrane is positioned outward of the liquid chamber with respect to the rotation center, wherein the rotating member has a path that is connected to the liquid chamber with respect to the rotation center (p. 1-3).
While Zhuo does not teach at least a part of a liquid contact part of the path that is in contact with the liquid is formed of titanium or a titanium alloy. However this is not patentable. As this very well-known in the art of centrifuges and other filtration devices to use Ti or Ti alloys to mitigate 
Regarding claim 2, Zhuo teaches wherein the rotating member includes a supporting member (14) that supports the cartridge, a liquid supply pipe (13) that is positioned with a space interposed between the liquid supply pipe and the supporting member and that supplies the liquid to the space, and  a liquid discharge pipe (141) that is fixed to the supporting member outward of the liquid supply pipe and that forms a discharge path for the liquid between the liquid supply pipe and the liquid discharge pipe, the supporting member includes a liquid supply path (i.e. 12) that connects the liquid chamber to the space and that supplies the liquid to the liquid chamber, and a liquid discharge path (i.e. 18) that connects the liquid chamber to the space and that discharges the liquid in the liquid chamber to the space, and at least one of the following is formed of titanium or a titanium alloy: a first liquid contact part of the liquid supply path that is in contact with the liquid; a second liquid contact part of the liquid discharge path that is in contact with the liquid; a third liquid contact part of the liquid discharge pipe that is in contact with the liquid;  and a fourth liquid contact part of the supporting member that faces the space (different parts of the centrifuge where the liquid can contact) (p. 1-3).
Regarding claim 3, Briggs teaches the first to fourth liquid contact parts are formed of a titanium alloy that contains titanium at a ratio of 70% or more (i.e. titanium) [0057].
Regarding claim 4, Briggs teaches the first to fourth liquid contact parts are formed of a titanium alloy that contains titanium at a ratio of 88% or more (i.e. titanium) [0057].
Regarding claim 5, Briggs teaches the first to fourth liquid contact parts are formed of a titanium alloy that contains titanium at a ratio of 99% or more or of a pure titanium (i.e. titanium) [0057].

Regarding claim 7 refer to the rejection of claim 2, in light of the specification Ti or Ti alloy would be considered a metal that is more resistive to pitting corrosion than stainless steel having a pitting corrosion index of 25.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’240 (JP 201655240 A - IDS) in view of JP’165 (JP 699165 A - IDS) or Briggs (US 20110309022 A1).

    PNG
    media_image2.png
    829
    927
    media_image2.png
    Greyscale

JP’240 (the prior art of the applicant indicated in paragraph [0004] of the description of the present application) describes a centrifugal filtering device having a structure, etc. exact in structure to that of the present application. When a comparison is made between the invention as in claim 1 of the present application and the invention disclosed in JP’240, the two inventions are different in that, in the former, "at least a part of a liquid contact part in contact with the liquid in the flow channel is formed of 
JP’240 describes the technical issue in which the liquid contact portion of a member constituting the centrifugal filtering device may elute or the like and mix into the pure water or ultrapure water in the form of microparticles.
Meanwhile, JP’165 describes an ultrapure water production device wherein the (entire) portion coming into contact with ultrapure water is composed of a titanium material. Further, JP’165 describes the technical issue in which iron may elute into the ultrapure water if the liquid contact portion is made of polished stainless steel or electropolished SUS316L. Further, in the example of JP’165, which uses a titanium material for the liquid contact portion, metal (Fe, Ti, Cr) ions do not elute, but in a comparative example using electropolished SUS304 for the liquid contact portion, 0.2 pg/1 of iron ions elute, therefore it would it have been obvious [0001-0006]. Additionally Briggs teaches that centrifuges surfaces where fluid or liquid contacts can be made of titanium, titanium alloy or the like [0057]. It would have been obvious to one of ordinary skill to have incorporated the teachings of Briggs in JP’240 for the aforesaid advantages.
JP’240 also describes first to fourth liquid contact parts as they are the exact in structure (fig. 2). 
Regarding claims 3-5 both JP’165 and Briggs both teach using Titanium (i.e. pure titanium under BRI) therefore would meet the claim limitations. 
Regarding claim 6 refer to the rejection of claim 1, in light of the specification Ti or Ti alloy would be considered a metal that is more resistive to pitting corrosion than stainless steel having a pitting corrosion index of 25.

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/WAQAAS ALI/Primary Examiner, Art Unit 1777